FILED
                            NOT FOR PUBLICATION                                 APR 08 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHELLE A. GILL,                                No. 12-55344

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02309-DMS-
                                                 NLS
  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM*
Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted January 22, 2013**
                              San Francisco, California

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Michelle A. Gill appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. §1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and we affirm.

      The administrative law judge (“ALJ”) provided “specific, clear, and

convincing reasons” for rejecting Gill’s testimony about the severity of her pain

and the extent of her limitations. Molina, 674 F.3d at 1113. In particular, the ALJ

relied on Gill’s failure to pursue aggressive treatment for her pain, her daily

activities, and the observations of examining physicians. See id. (explaining that

“the ALJ may discredit a claimant’s testimony when the claimant reports

participation in everyday activities indicating capacities that are transferable to a

work setting”); Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (noting that,

in evaluating credibility, the ALJ may consider the “observations of treating and

examining physicians” and any “inadequately explained failure to seek treatment”).

      The ALJ erred in disregarding Kerry Kevil’s lay witness testimony without

comment. Molina, 674 F.3d at 1114. That error was harmless, however, because

Kevil’s testimony “described the same limitations as [Gill’s] own testimony, and

the ALJ’s reasons for rejecting [Gill’s] testimony apply with equal force to the lay

testimony.” Id. at 1122.

      AFFIRMED.


                                           2                                      12-55344